                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                   CRIMINAL ACTION
                                                            NO. 95-659
                 v.

 JAMES SPENCER




                                            ORDER

        AND NOW, this 4th day of November, 2020, upon consideration of Defendant’s pro se

Motion for Compassionate Release (ECF No. 137 and 139) and the Government’s Response

thereto (ECF No. 142), IT IS ORDERED that Defendant’s Motion is DENIED.

        Upon consideration of the Government’s motion (ECF No. 144) and after balancing the

public right of access to court documents with ensuring the right to privacy in medical records,

IT IS FURTHER ORDERED that the Government’s Sealed Exhibit A (ECF No. 143) is

impounded until further order. The Clerk of Court is directed to make no public docket entry of

the sealed document or motion and order to seal, and to provide copies of all sealed documents

only to the parties.



                                                     BY THE COURT:


                                                     /s/ Wendy Beetlestone
                                                     _______________________________
                                                     WENDY BEETLESTONE, J.
